By the Court, Bronson, J.
The judgment which the defendant recovered against Graham for costs, was a debt provable under the bankrupt act, and is consequently reached by the discharge.(a) If the defendant chooses to bring a suit on the judgment, Graham can then plead his certificate. But so far as relates to the execution now in the sheriff’s hands, or any other execution to be issued on the judgment, Graham has no means of availing himself of the discharge except by motion. He is therefore entitled to a perpetual stay of execution, (b)
Ordered accordingly.

 See Crouch v. Gridley, (post, p. 250;) and Thompson v. Hewitt, (id. p. 254.;


i) See Noble v. Johnson, (9 Johns. Rep. 259;) Baker r. Taylor (1 Cowen, 165;) Palmer v. Hutchins, (id. 42 ;) Field v. Howland, (17 Johns. 85 ;) Cole v. Stafford, (1 Cain. Rep. 259;) Russell v. Packard, (9 Wend. 431;) Zee v. Phillips, (ante,p. 246;) Crouch v. Gridley, (post, p. 250;) Thompson v. Hewitt, (id.p. 254.)